              Case 5:19-cv-01367 Document 1 Filed 11/21/19 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

                                                   :
Kahsandra Williams,                                :
                                                     Civil Action No.: 5:19-cv-1367
                                                   :
                        Plaintiff,                 :
        v.                                         :
                                                   :
IQ Data International, Inc./ Rent Collect          :
                                                     COMPLAINT
Global,                                            :
                                                   :
                        Defendant.                 :
                                                   :

                For this Complaint, the Plaintiff, Kahsandra Williams, by undersigned counsel,

states as follows:

                                         JURISDICTION

        1.      This action arises out of the Defendant’s repeated violations of the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”) in their illegal efforts to collect a

consumer debt.

        2.      Supplemental jurisdiction exists pursuant to 28 U.S.C. § 1367.

        3.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that the

Defendant transacts business in this District and a substantial portion of the acts giving rise to

this action occurred in this District.

                                             PARTIES

        4.      The Plaintiff, Kahsandra Williams (“Plaintiff”), is an adult individual residing in

San Antonio, Texas, and is a “consumer” as the term is defined by 15 U.S.C. § 1692a(3).

        5.      The Defendant, IQ Data International, Inc./ Rent Collect Global (“IQ Data”), is a

Washington business entity with an address of 21222 30th Drive, Suite 120, Bothell, Washington
              Case 5:19-cv-01367 Document 1 Filed 11/21/19 Page 2 of 5



98208, operating as a collection agency, and is a “debt collector” as the term is defined by 15

U.S.C. § 1692a(6).

                      ALLEGATIONS APPLICABLE TO ALL COUNTS

A.      The Debt

        6.      The Plaintiff allegedly incurred a financial obligation (the “Debt”) to an original

creditor (the “Creditor”).

        7.      The Debt arose from services provided by the Creditor which were primarily for

family, personal or household purposes and which meets the definition of a “debt” under

15 U.S.C. § 1692a(5).

        8.      The Debt was purchased, assigned or transferred to IQ Data for collection, or IQ

Data was employed by the Creditor to collect the Debt.

        9.      The Defendant attempted to collect the Debt and, as such, engaged in

“communications” as defined in 15 U.S.C. § 1692a(2).

B.      IQ Data Engages in Harassment and Abusive Tactics

        10.     Within the last year, IQ Data contacted Plaintiff in an attempt to collect the Debt.

        11.     On October 24, 2019, IQ Data falsely threatened to report the Debt to the credit

bureaus if the Debt was not paid by October 31, 2019.

        12.     Moreover, IQ Data used profane and abusive language when speaking with

Plaintiff, telling Plaintiff that she should pay her fu*king debt from three years ago if she wanted

that sh*t off her credit.

        13.     Further, on October 25, 2019, IQ Data called Plaintiff in an attempt to collect the

Debt while Plaintiff was at the hospital.

        14.     Plaintiff told IQ Data that she was at the hospital at the time and that he could not

talk.
                                                  2
               Case 5:19-cv-01367 Document 1 Filed 11/21/19 Page 3 of 5



        15.     After handing up, IQ Data continued calling Plaintiff, causing inconvenience and

frustration.

C.      Plaintiff Suffered Actual Damages

        16.     The Plaintiff has suffered and continues to suffer actual damages as a result of the

Defendant’s unlawful conduct.

        17.     As a direct consequence of the Defendant’s acts, practices and conduct, the

Plaintiff suffered and continues to suffer from humiliation, anger, anxiety, emotional distress,

fear, frustration and embarrassment.

                                             COUNT I

                    VIOLATIONS OF THE FDCPA 15 U.S.C. § 1692, et seq.

        18.     The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

        19.     The Defendant’s conduct violated 15 U.S.C. § 1692c(a)(1) in that Defendant

contacted the Plaintiff at a place and during a time known to be inconvenient for the Plaintiff.

        20.     The Defendant’s conduct violated 15 U.S.C. § 1692d in that Defendant engaged

in behavior the natural consequence of which was to harass, oppress, or abuse the Plaintiff in

connection with the collection of a debt.

        21.     The Defendant’s conduct violated 15 U.S.C. § 1692d(5) in that Defendant caused

a phone to ring repeatedly and engaged the Plaintiff in telephone conversations, with the intent to

annoy and harass.

        22.     The Defendant’s conduct violated 15 U.S.C. § 1692e in that Defendant used false,

deceptive, or misleading representation or means in connection with the collection of a debt.

        23.     The Defendant’s conduct violated 15 U.S.C. § 1692e(10) in that Defendant

employed false and deceptive means to collect a debt.
                                                 3
             Case 5:19-cv-01367 Document 1 Filed 11/21/19 Page 4 of 5



       24.     The Defendant’s conduct violated 15 U.S.C. § 1692f in that Defendant used

unfair and unconscionable means to collect a debt.

       25.     The foregoing acts and omissions of the Defendant constitute numerous and

multiple violations of the FDCPA, including every one of the above-cited provisions.

       26.     The Plaintiff is entitled to damages as a result of Defendant’s violations.

                                           COUNT II

                VIOLATIONS OF THE TEXAS DEBT COLLECTION ACT
                        TEX. FIN. CODE ANN. § 392, et al.

       27.     Plaintiff incorporates by reference all of the above paragraphs of this Complaint

as though fully stated herein.

       28.     The Plaintiff is a “consumer” as defined by Tex. Fin. Code Ann. § 392.001(1).

       29.     The Defendant is a “debt collector” and a “third party debt collector” as defined

by Tex. Fin. Code Ann. § 392.001(6) and (7).

       30.     The Defendant used abusive and profane language when speaking with the

Plaintiff, in violation of Tex. Fin. Code Ann. § 392.302(1).

       31.     The Plaintiff is entitled to injunctive relief and actual damages pursuant to Tex.

Fin. Code Ann. § 392.403(a)(1) and (2) and to remedies under Tex. Bus. & Comm. Code

§ 17.62 pursuant to Tex. Fin. Code Ann. § 392.404(a).

                                    PRAYER FOR RELIEF

               WHEREFORE, the Plaintiff prays that judgment be entered against the

Defendant:

                   1. Actual damages pursuant to 15 U.S.C. § 1692k(a)(1) against the Defendant;

                   2. Statutory damages of $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A)

                       against the Defendant;


                                                 4
           Case 5:19-cv-01367 Document 1 Filed 11/21/19 Page 5 of 5



                3. Costs of litigation and reasonable attorney’s fees pursuant to 15 U.S.C.

                     § 1692k(a)(3) against the Defendant;

                4. Injunctive relief pursuant to Tex. Fin. Code Ann. § 392.403(a)(1);

                5. Actual damages pursuant to Tex. Fin. Code Ann. § 392.403(a)(2);

                6.   Remedies under Tex. Bus. & Comm. Code § 17.62 pursuant to Tex. Fin.

                     Code Ann. § 392.404(a);

                7. Actual damages from the Defendant for the all damages including emotional

                     distress suffered as a result of the intentional, reckless, and/or negligent

                     FDCPA violations and intentional, reckless, and/or negligent invasions of

                     privacy in an amount to be determined at trial for the Plaintiff;

                8. Punitive damages; and

                9. Such other and further relief as may be just and proper.


                       TRIAL BY JURY DEMANDED ON ALL COUNTS


Dated: November 21, 2019

                                             Respectfully submitted,

                                             By: __/s/ Sergei Lemberg_________

                                             Sergei Lemberg, Attorney-in-Charge
                                             Connecticut Bar No. 425027
                                             LEMBERG LAW, L.L.C.
                                             43 Danbury Road, 3rd Floor
                                             Wilton, CT 06897
                                             Telephone: (203) 653-2250
                                             Facsimile: (203) 653-3424
                                             E-mail: slemberg@lemberglaw.com
                                             Attorneys for Plaintiff




                                                 5
